Citation Nr: 0201833	
Decision Date: 02/26/02    Archive Date: 03/05/02	

DOCKET NO.  98-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $8,193.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
November 1964.

This matter arises from various decisions rendered since 
April 1998 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Medical 
and Regional Office Center (RO) in Wichita, Kansas.  In the 
aggregate, these decisions waived recovery of $6,000 of the 
original improved disability pension indebtedness of $14,193, 
but held also that recovery of the balance of $8,193 would 
not violate the principles of equity and good conscience.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits on June 1, 1993.  Subsequent notices sent to 
him by VA informed him that he must promptly report any 
changes in his income.

2.  As the result of an income verification match conducted 
between VA and the Social Security Administration in 1997, VA 
learned that the veteran had been awarded Social Security 
benefits in the amount of $915 monthly effective March 3, 
1995.  As a result of this, the veteran's countable income 
for pension purposes 

exceeded the annual maximum income limitation as of the 
latter date.  VA retroactively terminated the veteran's 
improved disability pension benefits effective April 1, 1995, 
and an overpayment of $14,193 ensued.

3.  In April 1999, the COWC waived $6,000 of the original 
overpayment, leaving a balance of $8,193.

4.  The appellant was at fault in the creation of the 
overpayment at issue in this case because he did not notify 
VA promptly of his receipt of Social Security benefits.

5.  The monthly income of the appellant and his spouse, 
exclusive of payments on installment contracts and other 
private debts, exceeds his monthly expenses.

6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension program 
is intended.

8.  The appellant's failure to make restitution would result 
in his unfair financial gain.

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved disability pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $8,193 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
veteran also was given a personal hearing at the RO before 
the COWC, and was given an opportunity to submit additional 
evidence in support of his claim at that time.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Throughout the appellate 
process, he has indicated that he was unaware that his 
failure to report his receipt of Social Security benefits 
would adversely affect his pension entitlement.  He did not 
claim that these benefits should not be counted as part of 
his countable income; nor did he otherwise claim that the 
debt was improperly created.  Because the appellant has not 
questioned the validity of the indebtedness, and because the 
Board is satisfied that the debt was properly created, that 
question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the COWC considered the facts in this case, and concluded 
that the appellant had not demonstrated bad faith, 
misrepresentation, or fraud in the creation of the 
overpayment now at issue.  Nevertheless, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the appellant, no legal bar to the 
benefit now sought is present.  Id. 

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered 

by the Secretary of Veterans Affairs when it is determined 
that such recovery would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(a).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  See 38 C.F.R. 
§ 1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor vis-
à-vis VA, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on the improved disability pension 
program resulted in his relinquishment of a valuable right or 
his incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted from the appellant's 
failure to timely report his receipt of Social Security 
benefits beginning in March 1995.  In this regard, when the 
veteran was initially notified of his award of VA disability 
pension benefits by letter dated in July 1993, he was 
provided with information that indicated that he must notify 
VA immediately if he received income from any source other 
than that already reported.  Moreover, subsequent letters 
directed the veteran to do the same.  Notwithstanding this, 
however, the veteran failed to report his receipt of Social 
Security benefits.  It was only as the result of an income 
verification match between VA and the Social Security 
Administration conducted in 1997 that VA learned of this 
additional income.  Thus, when it was discovered that the 
veteran's countable income (as the result of his receipt of 
Social Security benefits) exceeded the maximum applicable 
income limitation, more than 2 years had passed.  As such, 
the appellant was at fault in the creation of the overpayment 
of improved disability pension benefits now at issue in the 
calculated amount of $8,193.  This is true, notwithstanding 
his contention to the effect that he was unaware of the 
reporting requirements because of his psychiatric disorder.  
Although the record reflects that the veteran suffers from 
depression, anxiety, and obsessive-compulsive disorder, 

there is no indication that this disability prevents his 
ability to understand instructions given to him.  In 
addition, the record indicates that the veteran has a high 
school education and is able to read.

Notwithstanding the fault of the appellant in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive him of 
life's basic necessities.  The appellant contends that it 
would; he testified to this effect at his personal hearing 
conducted at the RO in February 1999.  In addition, the VA 
Form 20-5655, Financial Status Report, submitted by the 
veteran in February 1999 indicates that his monthly net 
income and total monthly expenses are relatively the same.  
However, the Board notes that in that report, the veteran 
indicated that he contributed $200 monthly to his wife and 
his son.  At that time, the veteran was separated from his 
spouse.  This is in contrast to a statement more recently 
submitted by the veteran wherein he indicates that he and his 
wife are living together.  At last report, the veteran's wife 
was earning $800 monthly.  Thus, when the $200 monthly 
contribution that the veteran had been making to his spouse 
during their separation is deducted from his monthly 
expenses, and his wife's monthly earnings are added to his 
monthly income, it is apparent that his monthly income now 
exceeds his monthly expenses by approximately $1,000.  
Parenthetically, the veteran recently indicated that his 
monthly expenses have increased to $1,750.  These, however, 
include an allocation of $500 monthly for groceries, $450 
monthly for utilities, and $300 monthly for gas.  The amounts 
so reported appear to be exorbitant in nature; for instance, 
$750 is allocated for utilities and gas alone.  Given that 
the appellant's net monthly income exceeds his family's 
monthly expenses, it does not appear that collection of the 
indebtedness at issue would deprive him of life's basic 
necessities.  It follows that because the appellant has not 
demonstrated that it would be an undue economic hardship for 
him to repay the indebtedness at issue, and because he was at 
fault in the creation of the debt, its collection would not 
violate the principles of equity and good conscience.


Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved disability pension program 
is intended.  In this regard, the Board observes that the 
veteran no longer receives this benefit because his countable 
income exceeds the maximum applicable income limitation.  
Furthermore, there is no indication that the appellant either 
relinquished a valuable right or incurred any additional 
legal obligation when he elected to receive VA improved 
disability pension benefits.  Parenthetically, the Board 
notes that the veteran has been awarded disability 
compensation benefits to which he is entitled, and that this 
award was made retroactively effective the date that his 
improved disability pension benefits were terminated on April 
1, 1995.  Finally, the Board finds that the veteran was 
unjustly enriched by his receipt of VA improved disability 
pension benefits subsequent to April 1, 1995, as it appears 
that his income exceeded the limits for entitlement to this 
benefit.

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the fault of the veteran, 
in that he failed to report his Social Security income 
despite adequate notice from VA outlining his duty to do so.  
When all of the relevant elements as set forth above are 
considered, the Board is not persuaded that the Government 
should forego its right to collection of the indebtedness in 
the instant appeal in the amount of $8,193.  The Board finds 
as to all material issues that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C. § 5107(b), only requires that the Board "consider" 
all the evidence and material of record; the benefit of the 
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  Accordingly, the 
Board finds that waiver of recovery of the overpayment in the 
amount of $8,193 is not warranted.  



ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $8,193 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

